Citation Nr: 0949129	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for 
service-connected residuals of a tonsillectomy.

2. Entitlement to service connection for the amputation of 
the soft palate and/or uvula, to include as secondary to 
residuals of a tonsillectomy.

3. Entitlement to service connection for a speech and voice 
disorder, to include as secondary to residuals of a 
tonsillectomy.

4. Entitlement to service connection for swollen glands, to 
include as secondary to residuals of a tonsillectomy.

5. Entitlement to service connection for dysphagia, 
regurgitation, and vomiting, to include as secondary to 
residuals of a tonsillectomy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  This matter was 
previously before the Board in February 2009, at which time 
it was remanded for additional development.  The case has now 
been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have any current chronic 
disability resulting from his tonsillectomy.

2.  The evidence of record does not show that any amputation 
of the soft palate and/or uvula is etiologically related to 
the Veteran's period of active service or any incidents 
therein, nor proximately due to, the result of or chronically 
aggravated by the Veteran's service-connected residuals of a 
tonsillectomy. 

3.  The evidence of record does not show that any speech and 
voice disorder is etiologically related to the Veteran's 
period of active service or any incidents therein, nor 
proximately due to, the result of or chronically aggravated 
by the Veteran's service-connected residuals of a 
tonsillectomy. 

4.  The evidence of record does not show that any swollen 
glands are etiologically related to the Veteran's period of 
active service or any incidents therein, nor proximately due 
to, the result of or chronically aggravated by the Veteran's 
service-connected residuals of a tonsillectomy. 

5.  The evidence of record does not show that any dysphagia, 
regurgitation, and vomiting is etiologically related to the 
Veteran's period of active service or any incidents therein, 
nor proximately due to, the result of or chronically 
aggravated by the Veteran's service-connected residuals of a 
tonsillectomy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of a tonsillectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6599-6520 (2009).

2.  Amputation of the soft palate and/or uvula was not 
incurred in or aggravated by service, and was not proximately 
due to, the result of, or chronically aggravated by service-
connected residuals of a tonsillectomy.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  A speech and voice disorder was not incurred in or 
aggravated by service, and was not proximately due to, the 
result of, or chronically aggravated by service-connected 
residuals of a tonsillectomy.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

4.  Swollen glands were not incurred in or aggravated by 
service, and were not proximately due to, the result of, or 
chronically aggravated by service-connected residuals of a 
tonsillectomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Dysphagia, regurgitation, and vomiting were not incurred 
in or aggravated by service, and were not proximately due to, 
the result of, or chronically aggravated by service-connected 
residuals of a tonsillectomy.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in September 2003, March 2005, and April 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that VCAA notice requirements applied 
to all elements of a claim.  An additional notice as to these 
matters was provided in the April 2009 correspondence. 

In accord with the Board's previous remand of this matter, 
the Veteran was scheduled for a VA examination to give him 
every consideration in connection with his claims.  The 
record reflects, however, that the Veteran did not report for 
the examinations scheduled in May 2009 and July 2009.  Under 
the laws and regulations, the Veteran has a responsibility of 
attending a VA examination to help establish entitlement to a 
claim.  38 C.F.R. §§ 3.326, 3.327.  Failure to report to an 
examination without good cause has consequences including 
deciding the claim based upon the evidence of record and in 
some cases denying the claim.  38 C.F.R. § 3.655.  Good cause 
includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In this case, the 
Veteran failed to report to the scheduled VA examinations, 
and while there is some indication in VA's May 2009 letter to 
the Veteran that the Veteran was ill at that time, there is 
no indication that the Veteran ever responded to the RO's 
letters scheduling and rescheduling the examination or 
provided good cause for not appearing at the July 2009 VA 
examination.  In this regard, the Court has held that VA's 
duty to assist the Veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
There is no indication in the record that remanding these 
claims again would result in the examination being carried 
out.  Accordingly, the Board will decide these claims based 
on the evidence of record.  38 C.F.R. §§ 3.326, 3.655.

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
There has been substantial compliance with all pertinent VA 
laws and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.



Factual Background

Service treatment records revealed that the Veteran underwent 
a tonsillectomy in February 1945 at a service hospital in 
Hawaii.  Records described the Veteran's condition as 
bilateral, chronic, moderate follicular tonsillitis of 
undetermined cause.  During the operation the mucous membrane 
surrounding the tonsils was divided and tonsils were grasped 
with forceps and dissected free with scissors.  A snare was 
used to complete enucleation.  A contemporaneous hospital 
record noted that the Veteran had had frequent attacks of 
sore throat all his life.  The Veteran's February 1946 
discharge examination showed no abnormalities of the mouth 
and gum or of the ear, nose and throat.  

Post-service, an April 1946 certificate of medical 
examination for the U.S. Civil Service Commission showed that 
the Veteran had had his tonsils removed, but otherwise had no 
abnormalities of the mouth or throat.  

Medical and personnel records from the Danville, Illinois VA 
Medical Center ("VAMC") do not contain any information 
about the Veteran's tonsillectomy or any claimed subsequent 
residuals.  They indicated that the Veteran was admitted in 
February 1949 and diagnosed with acute nasopharyngitis, acute 
non-supportive otitis media of the right ear, and 
hemorrhoids.  In October 1950 he was admitted for treatment 
of hemorrhoids.  These records also show that he was sent 
home in March 1954 because his child had the mumps.  Several 
days later slight swelling was noted over his right 
mandibula.  In May 1961 he was admitted for excision of a 
fissure in the anus.  Documents dated in 1975 revealed that 
the Veteran sought and was granted disability retirement for 
an anxiety reaction from his job as a library technician at 
the VAMC.  

The Veteran underwent a VA examination for his requested 
increased rating for his service-connected residuals of a 
tonsillectomy in October 2003.  The Veteran complained that 
since that inservice operation he had problems with 
swallowing liquids and solids, but that it was now getting 
increasingly worse.  He had a sore throat on the left side 
with swallowing, he was regurgitating his food, and he had 
lost 40 pounds since the previous year.  About three to four 
times a week, the Veteran also vomited his food after eating.  
He denied any history of gastrointestinal problems, and used 
a Tums after eating for some heartburn.  He denied any peptic 
ulcer disease, diarrhea, constipation, melena, hematochezia, 
or any blood in his stools.  He also denied any hematemesis 
or nausea, bloating or increase in abdominal girth.  He 
admitted to past smoking but said that he had not smoked for 
many, many years.  

On examination, an upper denture was noted as was a surgical 
deformity in the soft palate and the surgical removal of his 
tonsils.  The posterior pharynx was noted as shiny with mild 
erythema.  Diagnosis was dysphagia, regurgitation and 
vomiting.  

Subsequent October 2003 VA medical records noted that the 
Veteran complained that he had a palate surgery done in 1945 
because of which he suffered regurgitation of his food and 
this regurgitation had become worse of late.  The Veteran 
also complained that his throat glands were swollen, that he 
had a hoarse voice, and that he had difficulty swallowing for 
the past 60 years.  As a tobacco user, he was counseled on 
the risks of tobacco use.  

January 2004 VA medical records noted that the Veteran 
complained of being hoarse and had difficulty holding fluids 
since his tonsils were removed in 1945.  He said that his 
uvula was removed then and since then when he swallowed the 
last swallow didn't seem "to go down."  He denied leakage 
of water from his nose when he drank water.  He felt that his 
palate was responsible for his current problem-intermittent 
vomiting after he ate.  It was noted that this condition had 
bothered him for about three years.  He reported losing about 
30 pounds in that time.  It was also noted that his spouse of 
58 years had died about three years before and that the 
Veteran had smoked cigarettes for decades.  An ear, nose and 
throat doctor noted that the Veteran did not seem to have 
true dysphagia, or at least constant or progressive 
dysphagia.  

On examination, it was noted that the Veteran's tonsils had 
been removed by surgery and that the uvula was absent.  There 
were no mass lesions or evidence of inflammation.  The 
nasopharynx was open with no mass lesions or evidence of 
inflammation.  Vocal cords were faintly erythematous with no 
mass lesions or constructive lesions of the cords or other 
parts of the hypopharynx and larynx.  The base of the tongue 
appeared normal and examination of the neck showed no 
adenopathy or thyromegaly.  The ear, nose and throat 
physician opined that the loss of the uvula had nothing to do 
with the Veteran's vomiting and that he was without symptoms 
in regards to the loss of the uvula since he did not have 
rhinolalia or difficulty with regurgitation of water through 
the nose when he swallowed.  The examiner ordered a barium 
swallow which, according to a subsequent record, showed a 
hiatus hernia and perhaps an overactive or hypertrophic 
cricopharyngeus muscle.  There was no evidence of cancer.

A March 2005 private medical record of Dr. G.T.N., Jr., noted 
the Veteran's attempt to obtain service connection for a 
tonsillectomy performed in the 1940s and the Veteran's 
assertion that during that surgery part of his soft palate 
was removed.  The Veteran claimed that since that time he had 
some difficulty swallowing, but denied any sore throat, 
regurgitation of food, or breathing difficulties.  On 
examination, the oral mucosa was pink and moist with no oral 
lesions and the uvula and tonsils were absent, consistent 
with the Veteran's history.  

A private medical record of Dr. C.D.M. dated in March 2005 
indicated that the Veteran complained of dysphagia, 
overaggressive inservice surgery many years before, and some 
minimal velopharyngeal reflux or nasal regurgitation and some 
mild dysphagia, but otherwise no significant symptoms.  It 
was noted that he had no trouble getting solids or liquids 
down and that he denied any hoarseness, cough, hemoptysis or 
shortness of breath.  A long history of smoking several 
cigarettes daily was noted.  Examination revealed no 
inflammation, lesions or asymmetry in the oral cavity.  A 
well-healed palate with absence of uvula consistent with 
prior uvulectomy and absent tonsils were also noted and the 
oropharynx otherwise looked normal.  

The Veteran also underwent a nasopharyngolaryngoscopy with 
Dr. C.D.M. which revealed that, after swallowing, the 
Veteran's soft palate appeared to abut the posterior 
nasopharyngeal wall with adequate elevation and 
approximation.  Passage of the scope into the oropharynx 
revealed no supraglottic, hypopharyngeal or endolaryngeal 
abnormalities.  The true vocal cords were symmetric and 
mobile.  The physician noted a history of 
uvulectomy/tonsillectomy with mild symptoms of velopharyngeal 
reflux and recommended no current intervention.  

Increased Rating for the Residuals of a Tonsillectomy

Because the Veteran did not report to his scheduled July 2009 
VA examination and has not demonstrated good cause for this 
failure to report, the Board could deny his claim for a 
compensable disability rating for his service-connected 
residuals of a tonsillectomy.  See 38 C.F.R. § 3.655(b) 
(stating that when scheduled VA examination was for a claim 
for increase and the claimant fails to report for the 
scheduled examination without good cause, the claim shall be 
denied).  Earlier in July 2009 the RO had sent the Veteran 
written notice that failure to report for an examination 
without good cause could lead to the denial of his higher 
rating claim.  The Veteran's claim for an increased rating 
will be denied; however, in this case the Board will consider 
the claim on the merits in view of the Veteran's age; the 
fact that he reported for his original VA examination of this 
claim in October 2003; the fact VA was made aware that he 
failed to report for his initially scheduled May 2009 VA 
examination due to health problems; and because there is 
relevant medical evidence found in the claims file 
contemporaneous to the time when the Veteran filed his claim 
for an increased rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

There is no specific diagnostic code that directly addresses 
the Veteran's service-connected residuals of a tonsillectomy; 
however, when an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has rated the Veteran's disability 
pursuant to Diagnostic Code 6520 for stenosis of the larynx, 
including residuals of laryngeal trauma.

The record reflects that by way of a January 1965 rating 
decision, the Veteran was granted service connection for 
residuals of a tonsillectomy, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6599-6520 (1965).  He was awarded a 
noncompensable (0 percent) rating, effective December 18, 
1964.  In August 2003, the Veteran filed his claim for a 
compensable rating for this service-connected disability.  

As noted above, the Rating Schedule does not provide a 
specific diagnostic code for rating residuals of 
tonsillectomy, and any such disability must be rated by 
analogy.  38 C.F.R. § 4.20.  Diagnostic Code 6516 provides 
for rating based on chronic laryngitis; Diagnostic Code 6519 
provides for rating based on aphonia (voice loss); and 
Diagnostic Code 6520 provides for rating based on larynx 
stenosis.  See 38 C.F.R. § 4.97.  

As no pathology required for rating under these codes is 
shown in the medical evidence of record noted above, and the 
Veteran has twice failed to report for a scheduled VA 
examination, assigning a rating by analogy to any of these 
codes would be inappropriate.  See 38 C.F.R. § 4.20.  In 
fact, a close review of the entire record for the period of 
appeal found no pathology or impairment which would permit 
rating by analogy to any potentially applicable diagnostic 
code.  The October 2003 VA examination showed a posterior 
pharynx as shiny with mild erythema with a diagnosis of 
dysphagia, regurgitation and vomiting, but this result is 
undermined or inconsistent with the January 2004 VA ear, nose 
and throat consultation.  In that exam, the Veteran asserted 
that intermittent vomiting after eating had bothered him for 
about three years.  During the examination, the nasopharynx 
was open with no mass lesions or evidence of inflammation and 
the vocal chords were faintly erythematous.  The examiner 
found no true dysphagia and opined that the loss of the uvula 
did not have anything to do with the Veteran's vomiting.  
Indeed, a barium swallow then showed the presence of a hiatus 
hernia and perhaps an overactive or hypertrophic 
cricopharyngeus muscle.  According to the March 2005 private 
medical record, the Veteran complained of mild swallowing 
difficulties and some minimal reflux or nasal regurgitation, 
but otherwise denied all other symptoms such as hoarseness.  
The 2005 private nasopharyngolaryngoscopy also revealed a 
soft palate with adequate elevation, symmetric and mobile 
true vocal chords, and no significant abnormalities.  

The Board notes that the Veteran's failure to appear for a 
current and adequate VA examination means the record lacks 
any evidence of forced expiratory volume in one second (FEV-
1) values to show airway obstruction for rating under 
Diagnostic Code 6520.  There is also no evidence in the 
record of an inability to speak above a whisper for a higher 
rating under Diagnostic Code 6519, or of inflamed vocal 
chords or mucous membranes for a higher rating under 
Diagnostic Code 6516.  In the absence of any evidence of 
current disabling residuals of the Veteran's tonsillectomy in 
service, the Board finds no basis for assigning a compensable 
rating for residuals of that procedure.  See 38 C.F.R. 
§ 4.31.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria, which in part involves the examination of clinical 
data gathered by competent medical professionals.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the 
Veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1994) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the Veteran filed his claim for a higher rating, during 
which the Veteran's service-connected residuals of a 
tonsillectomy were shown to be in excess of his 
noncompensable rating.

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability rating at issue.  There is a 
three-step analysis for determining whether an extraschedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. at 116.  

After a thorough review of the record, including the written 
submissions of the Veteran and his representative and their 
claims that the Veteran should be granted secondary service 
connection for some of these same residuals (see discussion 
below), and the VA medical evidence of record noted above, 
the Board is convinced that the rating criteria reasonably 
describes the Veteran's disability levels and symptomatology 
for his service-connected disability during the time period 
of this appeal, and that the assigned rating is adequate.  
Therefore, no referral for extraschedular consideration is 
required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim for a higher rating.


Service Connection for Residuals of a Tonsillectomy

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Because the Veteran did not report to the scheduled 2009 VA 
examinations, and has not demonstrated good cause for his 
failure to report to the final scheduled examination in July 
2009, the Board must decide these original compensation 
claims based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

Based upon the evidence of record, the Board finds that 1) 
amputation of the soft palate and/or uvula, 2) a speech and 
voice disorder, 3) swollen glands, and (4) dysphagia, 
regurgitation, and vomiting were not incurred as a result of 
any established event, injury, or disease during active 
service, to include as secondary to the Veteran's service-
connected residuals of a tonsillectomy.  The Board notes that 
there is no medical evidence of the amputation of the soft 
palate, of speech or voice disorders, of swollen glands, and 
of dysphagia, regurgitation and vomiting during service.  The 
February 1945 service treatment records provide evidence of 
the Veteran's tonsillectomy, but do not show any residuals 
from that surgery.  Further, post-service medical records are 
silent as to these claimed disorders until the 21st century, 
nearly 60 years after the Veteran was discharged from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Regarding the Veteran's first service connection claim, there 
is no evidence of an in-service injury.  While there is 
evidence in the record that the Veteran's uvula was removed 
at some point in time, there is no confirmation in the 
contemporary service treatment records that the uvula was 
removed during service or that the soft palate was amputated 
or surgically damaged in any way during service.  Due in part 
to the Veteran's failure to appear for his scheduled VA 
examination, there is no medical evidence that this claimed 
disorder is related to his period of active service or to his 
tonsillectomy.  The Board notes that the January 2004 VA ear, 
nose and throat physician found that the loss of the uvula 
had nothing to do with the Veteran's vomiting, that he had no 
symptoms related to loss of the uvula, and that a barium 
swallow showed evidence of a hiatus hernia and perhaps an 
overactive or hypertrophic cricopharyngeus muscle.  
Therefore, service connection on a direct or secondary basis 
is not warranted for his claim for service connection for 1) 
the amputation of the soft palate and/or uvula.

Regarding his second service connection claim, there is some 
evidence in the record noted above that several years ago the 
Veteran had a problem with being hoarse, but there are no 
examination findings or evidence that such discomfort has 
risen to the level of a speech or voice disorder, no evidence 
of inflamed vocal chords, and no evidence about the role his 
years of smoking contributed to any alleged speech or voice 
disorder.  In addition, the Veteran denied being hoarse when 
examined in March 2005.  Likewise, the swollen glands and 
dysphagia, regurgitation, and vomiting found in the Veteran's 
third and fourth service connection claims are more properly 
considered symptoms of a disorder and do not rise to the 
level of a disability for which service connection or 
secondary service connection can be granted.  Under the VA 
laws and regulations cited above, a claimant must show, in 
part, a current disability to qualify for a grant of service 
connection.  See Hickson, 12 Vet. App. at 253.  

The evidence noted above does not show that the Veteran has a 
current speech and voice disorder or that the conditions 
complained of in his third and fourth service connection 
claims represent any disease or injury for which service 
connection can be granted.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, service connection on a direct or secondary basis 
is not warranted for his claims for service connection for a 
2) speech and voice disorder, 3) for swollen glands, and for 
4) dysphagia, regurgitation, and vomiting.

The Board has considered the assertions the Veteran has 
advanced on appeal in his written statements.  However, the 
Veteran cannot establish a service connection claim or a 
secondary service connection claim on the basis of his 
assertions alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that any current 
difficulties with the soft palate or uvula, speaking, swollen 
glands and regurgitation are all related to his 1945 
tonsillectomy, these claims turn on medical matters-the 
diagnosis of disease and the relationship between a current 
disability and service or between a current disability and 
his service-connected disorder.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the Veteran's 
assertions in this matter simply do not constitute persuasive 
evidence in support of his claims.

For all the foregoing reasons, the claims for service 
connection for 1) amputation of the soft palate and/or uvula, 
2) a speech and voice disorder, 3) swollen glands, and 4) 
dysphagia, regurgitation and vomiting, to include as 
secondary to residuals of a tonsillectomy, must be denied.  
In arriving at the decision to deny these claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

A compensable disability rating for residuals of a 
tonsillectomy is denied.

Service connection for the amputation of the soft palate 
and/or uvula, to include as secondary to residuals of a 
tonsillectomy, is denied.

Service connection for a speech and voice disorder, to 
include as secondary to residuals of a tonsillectomy, is 
denied.

Service connection for swollen glands, to include as 
secondary to residuals of a tonsillectomy, is denied.

Service connection for dysphagia, regurgitation, and 
vomiting, to include as secondary to residuals of a 
tonsillectomy, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


